Mr. PRESIDING JUSTICE STOUDER, dissenting: In my opinion the order excluding the fingerprint evidence is not an appealable order by the State and this appeal should be dismissed. I would not reach the issues relating to the propriety of the court’s order. I agree with the majority opinion in the recent case of People v. Jackson (1979), 67 Ill. App. 3d 24, 384 N.E.2d 591, and conclude that it properly interpreted and applied People v. Van De Rostyne (1976), 63 Ill. 2d 364, 349 N.E.2d 16. I believe, based on the reasoning in the Jackson case, that the appealability of orders suppressing evidence is limited by the Van De Rostyne case to orders entered under sections 114 — 11 and 114 — 12 of the Code of Criminal Procedure (Ill. Rev. Stat. 1975, ch. 38, pars. 114 — 11, 114 — 12). In this case the evidence was excluded because of the failure of the State to comply or because the State was unable to comply with a discovery order. Although this can be considered as a due process constitutional question, it is so only in the context that any ruling in a criminal case necessitated because of the right of the defendant to a fair trial has a due process connotation.